Title: From John Adams to Robert R. Livingston, 11 March 1781
From: Adams, John
To: Livingston, Robert R.



No. 5.
Amsterdam March 11th. 1782
Sir

The Promise, which was made me by Mr. Bergsma, that I should have an Answer from the Province of Friesland in three Weeks, has been literally fulfilled. This Gentleman, who as well as his Province deserves to be remembered in America, sent me a Copy of the Resolution in Dutch as soon as it passed. It is now public in all the Gazettes, and is concieved in these Terms.



“The Requisition of Mr. Adams, for presenting his Letters of Credence from the United States of North America to their high Mightinesses, having been brought into the Assembly and put into Deliberation, as also the ulterior Address to the same Purpose with a Demand of a Categorick Answer made by him, as is more amply mentioned in the Minutes of their high Mightinesses of the 4th. of May 1781 and the 9th. of January 1782. Whereupon, it having been taken into Consideration, that the said Mr. Adams would probably have some Propositions to make to their high Mightinesses, and to present to them the principal Articles and Foundations, upon which the Congress on their Part would enter into a Treaty of Commerce and Friendship, or other Affairs to propose, in regard to which dispatch would be requisite.
 It has been thought fit and resolved, to Lower down. Compared with the aforesaid Book to my Knowledge. authorize the Gentlemen the Deputies of this Province at the Generality, and to instruct them to direct things at the Table of their high Mightinesses in such a manner, that the said Mr Adams be admitted forthwith as Minister of the Congress of North America, with further Order to the said Deputies, that if there should be made moreover any similar Propositions by the same, to inform immediately their Noble Mightinesses of them. And an Extract of the present Resolution shall be sent them for their Information, that they may conduct themselves conformably.
Thus Resolved at the Province House the 26th. of Feby. 1782. 
Lower down. Compared with the aforesaid Book to my Knowledge.

 Signed
 A. I. V. Sminia.”




This Resolution has, by the Deputies of Friesland, been laid before their high Mightinesses at the Hague, and after deliberation, the Deputies of the Provinces of Guelderland, Zealand, Utrecht and Groningen have taken Copies of it, to be communicated more amply to their Constituents. In the States of the Province of Holland and West Friesland, the Requisition of the 9th. of January had been committed to the Committee of grand Affairs, and Taken into deliberation by the Body of Nobles and ad Referendum by all the eighteen Cities.
The Sovereignty of the United States of America would undoubtedly be acknowledged by the Seven United Provinces, and their Minister recieved to an Audience in State in the Course of a few Weeks, if the Regency of the City of Amsterdam had not visibly altered its Sentiments: but all things are embroiled. The Opposition to Mr. Van Berkel, and the glittering Charms of an Embassy to Petersbourg or Vienna, which have been artfully displayed, as it is said, before the Eyes of one Man, and many secret Reasonings of similar kind with others, have placed the last Hopes of the English and Dutch Courts in a City, which had long been firm in opposition to the Desires of both. The Public in general however expects, that the Example of the Frisians will be followed. Wherever I go, every Body almost congratulates me upon the prospect of my being soon recieved at the Hague. The French Gazettes all give their Opinions very decidedly that it will be done, and the Dutch Gazettes all breath out God gaave, that it may be so. I confess however, that I doubt it; at least I am sure that a very little thing may prevent it. It is certain that the Court will oppose it in secret with all their Engines, altho’ they are already too unpopular to venture to increase the Odium by an open Opposition.
Friesland is said to be a sure Index of the national Sense. The People of that Province have been ever famous for the Spirit of Liberty. The feudal System never was admitted among them: they never would submit to it, and they have preserved those Priviledges which all others have long since surrendered. The Regencies are chosen by the People, and on all critical Occasions the Frisians have displayed a Resolution and an Activity beyond the other Members of the State. I am told that the Frisians never undertake any thing but they carry it through, and therefore that I may depend upon it, they will force their Way to a Connection with America. This may be the Case if the War continues, and the Enemies of Great Britain continue to be successful: but I have no Expectations of any thing very soon, because I have much better Information than the publick of the secret Intrigues both at the Hague and Amsterdam. Patience however. We have nothing to fear. Courtiers, Aristocraticks, as well as the People, all say, You know very well We love the Americans, and will ever be their good Friends. This Love and Friendship consists however rather too much in mere Words. “Be Ye warmed” &ca, and a strong Desire of Gain by our Commerce.
